Orders reversed and motions granted, on the ground that the respondent did not make a return in compliance with the provisionsSbf section 802-b, subdivision 2, of the Code of Criminal Procedure,* and upon the authority of People v. Diamond (233 N. Y. 130). All concur.

 Added by Laws of 1921, chap. 156, known as the State Prohibition Enforcement Act. It was revised from section 33 of the former Liquor Tax Law (as amd. by Laws of 1920, chap. 911; repd. by Laws of 1921, chap. 155), which repealing act is also known as the State Prohibition Act. Both of said acts have been since repealed by Laws of 1923, chap. 871.— [Rep.